Citation Nr: 1310321	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  12-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for status post cervical surgery with scar (claimed as a neck condition). 

2. Entitlement to service connection for left foot enthesopathy of Achilles tendon.

3. Entitlement to service connection for right elbow calcifications.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran, in his August 2012 VA Form 9 (Substantive Appeal to the Board), requested a videoconference hearing before a Veterans Law Judge (VLJ). 

In a January 2013 response to the RO confirming a scheduled videoconference hearing, the Veteran indicated that he declined the videoconference hearing, and he desired a Travel Board hearing before a Veterans Law Judge. Therefore, a remand is warranted to schedule the requested proceeding.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


